Citation Nr: 0805743	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals, laceration injuries right hand (formerly 
laceration right index finger), currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
residuals, scars, laceration right thumb, currently evaluated 
as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC).


FINDING OF FACT

On February 11, 2008, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that a withdrawal of this appeal in its entirety 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his representative) have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2007).  Withdrawal 
may be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  Here, the 
veteran submitted written notification to the Board on 
February 11, 2008, requesting a withdrawal of this appeal in 
its entirety.  Hence, there remain no allegations of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


